Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
	The Specification in various places references, such as paragraph [0005], a polymer having a moiety A, expressed as –[A]- and, therefore, believed to connote a repeat unit of the polymer.  Thereafter, it is indicated that –[A]- is representative of a moiety adhering to the formula 


    PNG
    media_image1.png
    204
    321
    media_image1.png
    Greyscale

but the Examiner does not perceive that this is correct.  (Elsewhere in the Specification, there are disclosed specific embodiments of the repeating unit A where the moieties “R” and “L” are precisely defined but they otherwise mirror the general formula in their structural attributes.)  
	It is the Examiner’s belief that a repeat unit of the polymer would contain one, not two, phosphoester units.  Indeed, Applicant is encouraged to review Examples 3 and 4 where the structures of two exemplifications of the inventive copolymer are portrayed.  Applicant will note that they only depict a single phosphoester residue per repeat unit.  If, in fact, formula I were an apt depiction of the general structure of the polymer, that would suggest the presence of consecutive phosphoester groups but the synthetic approach would not seem to yield such a polymer.  It is, thus, the Examiner’s proposal that formula (I) in claim 5 should be replaced with


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Of course, in other parts of the Specification, e.g. paragraph [0066], there are specific embodiments of the repeat unit and it would also be expected that these too would be modified to remove the second phosphoester moiety.
	Although it doesn’t rise to the level of meriting an objection, Applicant is apprised of the fact that the aforementioned structure also appears to fail to capture certain desired embodiments of the instant invention because, if “n1” and “n2” are both required to connote an integer of 1 to 6, that would mean that 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

would be comprised of at least three atoms between the oxygen atoms yet those in Examples 3 and 4 contain only two carbon atoms.  Hence, it is suggested that Applicant consider stipulating that at least one of “n1” or “n2” may also equal zero.


	Claims 1-5, 8, 10, 12, 14-15, 18-21, 23-24, 26, 28, 30, and 32 are objected to because they too disclose an improper structure for the repeat unit –[A]- as explained above.  (They also appear to fail to encompass embodiments of the polymer that Applicant had intended to capture because both “n1” and “n2” are required to be equal to at least 1.  As before, this observation does not form the basis of an objection but it would seem to be in Applicants’ interests to address this matter.)

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
	The Examiner did not encounter any phospoester copolymers that even bore a close resemblance structurally to those claimed.  Indeed, none of disclosures encountered during the Examiner’s search contemplated the employment of a dioxaphospholane ring bearing a “protonatable” amine/imidazolyl group as a precursor or, for that matter, any starting material that would furnish an amine in the moiety that bridges the phosphoester groups.  A small number of references were found that described a poly(phosphoester) featuring a nitrogen-containing group indirectly bound to the phosphorus atoms, and pendant to the backbone.  One such disclosure is that entitled, “Effect of Side-chain structures on Gene Transfer Efficiency of Biodegradable Cationic Phosphoesters” authored by Wang et al. and published in the International Journal of Pharmaceutics (2003) 265, 75-84.  Likewise, the Chemistry Letters (2009) 38 (11) 1054-1055.
	There were myriad documents that mentioned the application of polyphosphoesters as reagents capable of acting as drug delivery agents but in none of these did the (co)polymer possess the particular structural attributes alluded to supra.  Accordingly, claims 1-5, 8, 10, 12, 14-15, 18-21, 23-24, 26, 28, 30, and 32 will be deemed allowable once the claim objection set forth herein is suitably addressed.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





March 8, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765